Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 4, 8-9, 12, 17-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Gagneraud et al. (US Pub No. 2012/0019356).  
In regard to claim 1, Gagneraud et al. disclose a power-on processing method of a terminal device (item 100 of figure 1), wherein the terminal device comprises a fingerprint device (item 120 of figure 1) and a power button (item 130 of figure 2, overlay on the same fingerprint device), the power button is configured to start an operating system of the terminal device, and the method comprises: detecting whether a fingerprint input operation is performed on the fingerprint device, when the operating system of the terminal device is in a non-working state (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Gagneraud discloses the machine 100 includes a processor 110, a fingerprint scanner 120 coupled to a power button 130.  When the power button 130 receives the signal from the fingerprint scanner 120, the machine 100 will also begin powering on. As a result, the machine 100 is powered on in response to the fingerprint scanner 120 detecting a user. Additionally, the machine 100 will concurrently be powering on while the fingerprint scanner 120 is scanning the user's fingerprint.   See para 11, 17-19);

    PNG
    media_image1.png
    896
    676
    media_image1.png
    Greyscale

controlling the fingerprint device to collect fingerprint data corresponding to the fingerprint input operation when it is detected that the fingerprint input operation is performed on the fingerprint device (in Gagneraud, when the fingerprint scanner 120 detects a user, the fingerprint scanner 120 sends a signal to the power button 130 on the machine 100. The fingerprint scanner 120 will begin to scan the user's fingerprint and store it as a user fingerprint image 180. Additionally, when the power button 130 receives the signal from the fingerprint scanner 120, the machine 100 will also begin powering on. As a result, the machine 100 is powered on in response to the fingerprint scanner 120 detecting a user. Additionally, the machine 100 will concurrently be powering on while the fingerprint scanner 120 is scanning the user's fingerprint.  See para 17); detecting whether the fingerprint input operation triggers the power button, when it is detected that the fingerprint input operation is performed on the fingerprint device (in Gagneraud, the fingerprint scanner 120 includes a sensor. The sensor is included in the fingerprint scanner 120 and used by the fingerprint scanner 120 when detecting a user. In one embodiment, the sensor is a touch sensitive device that will detect a user for the fingerprint scanner 120 when the user touches or presses the fingerprint scanner 120 with a finger. In other embodiments, the sensor is a proximity device that detects a user for the fingerprint scanner 120 when the user's finger is within proximity of the fingerprint scanner 120. Additionally, as shown in FIG. 1, the power button 130 is coupled on the fingerprint scanner 120. The power button 130 is operationally coupled to a switch on the machine 100 that sends an instruction for the machine 100 to begin powering on when it receives a signal from the fingerprint scanner 120.  See para 16); and transmitting the fingerprint data collected by the fingerprint device to the operating system for security verification, when it is detected that the fingerprint input operation triggers the power button (in Gagneraud, the operating system includes user accounts that a user accesses once the machine 100 authenticates the user. A user is authenticated when the user has verified an identity with the operating system. In one embodiment, the user verifies an identity through the fingerprint scanner 120. As noted above, the fingerprint scanner 120 scans a user fingerprint of the user and creates a user fingerprint image 180. The user fingerprint image 180 is a digital image of the user's fingerprint that the fingerprint scanner 120 scans. Additionally, an authentication application 170 on the machine 100 compares the user fingerprint image 180 to stored fingerprint data 190 on the machine 100 in order to authenticate the user.  See para 19, 25).
In regard to claims 4, 12, Gagneraud et al. disclose wherein the transmitting the fingerprint data collected by the fingerprint device to the operating system comprises: transmitting the fingerprint data collected by the fingerprint device to the operating system, when a fingerprint data verification request is received from the operating system  (in Gagneraud, the operating system includes user accounts that a user accesses once the machine 100 authenticates the user. A user is authenticated when the user has verified an identity with the operating system. In one embodiment, the user verifies an identity through the fingerprint scanner 120. As noted above, the fingerprint scanner 120 scans a user fingerprint of the user and creates a user fingerprint image 180. The user fingerprint image 180 is a digital image of the user's fingerprint that the fingerprint scanner 120 scans. Additionally, an authentication application 170 on the machine 100 compares the user fingerprint image 180 to stored fingerprint data 190 on the machine 100 in order to authenticate the user.  See para 19, 25).
In regard to claims 8, 17, Gagneraud et al. disclose wherein the method further comprises: prompting a user to perform a fingerprint input operation again, when the operating system verifies the fingerprint data collected by the fingerprint device unsuccessfully (in Gagneraud, If the user fingerprint image 180 does not match one of the stored fingerprints 190, the authentication application 170 sends an instruction for the fingerprint scanner 120 to scan the user's fingerprint again. In one embodiment, the authentication application 170 also sends an instruction to a status indicator (FIG. 2, 4, 5) on the machine 100 to output an error message when the user fingerprint image 180 does not match one of the stored fingerprints 190. In other embodiments, the authentication application 170 additionally sends an instruction for the locking mechanism (FIG. 2, 4, 5) to remain locked until the user has been authenticated.  See para 26, 32).
In regard to claim 9, Gagneraud et al. disclose a power-on processing apparatus of a terminal device, wherein the terminal device comprises a fingerprint device (item 120 of figure 1) and a power button (item 130 of figure 1), the power button is configured to start an operating system of the terminal device (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Gagneraud discloses the machine 100 includes a processor 110, a fingerprint scanner 120 coupled to a power button 130.  When the power button 130 receives the signal from the fingerprint scanner 120, the machine 100 will also begin powering on. As a result, the machine 100 is powered on in response to the fingerprint scanner 120 detecting a user. Additionally, the machine 100 will concurrently be powering on while the fingerprint scanner 120 is scanning the user's fingerprint.   See para 11, 17-19);

    PNG
    media_image1.png
    896
    676
    media_image1.png
    Greyscale

and the apparatus comprises: a first detecting unit, configured to detect whether a fingerprint input operation is performed on the fingerprint device, when the operating system of the terminal device is in a non-working state (in Gagneraud, when the fingerprint scanner 120 detects a user, the fingerprint scanner 120 sends a signal to the power button 130 on the machine 100. The fingerprint scanner 120 will begin to scan the user's fingerprint and store it as a user fingerprint image 180. Additionally, when the power button 130 receives the signal from the fingerprint scanner 120, the machine 100 will also begin powering on. As a result, the machine 100 is powered on in response to the fingerprint scanner 120 detecting a user. Additionally, the machine 100 will concurrently be powering on while the fingerprint scanner 120 is scanning the user's fingerprint.  See para 17); a first control unit, configured to control the fingerprint device to collect fingerprint data corresponding to the fingerprint input operation when the first detecting unit detects that the fingerprint input operation is (in Gagneraud, when the fingerprint scanner 120 detects a user, the fingerprint scanner 120 sends a signal to the power button 130 on the machine 100. The fingerprint scanner 120 will begin to scan the user's fingerprint and store it as a user fingerprint image 180. Additionally, when the power button 130 receives the signal from the fingerprint scanner 120, the machine 100 will also begin powering on. As a result, the machine 100 is powered on in response to the fingerprint scanner 120 detecting a user. Additionally, the machine 100 will concurrently be powering on while the fingerprint scanner 120 is scanning the user's fingerprint.  See para 17); a second detecting unit, configured to detect whether the fingerprint input operation triggers the power button, when the first detecting unit detects that the fingerprint input operation is performed on the fingerprint device (in Gagneraud, the fingerprint scanner 120 includes a sensor. The sensor is included in the fingerprint scanner 120 and used by the fingerprint scanner 120 when detecting a user. In one embodiment, the sensor is a touch sensitive device that will detect a user for the fingerprint scanner 120 when the user touches or presses the fingerprint scanner 120 with a finger. In other embodiments, the sensor is a proximity device that detects a user for the fingerprint scanner 120 when the user's finger is within proximity of the fingerprint scanner 120. Additionally, as shown in FIG. 1, the power button 130 is coupled on the fingerprint scanner 120. The power button 130 is operationally coupled to a switch on the machine 100 that sends an instruction for the machine 100 to begin powering on when it receives a signal from the fingerprint scanner 120.  See para 16); and a transmitting unit, configured to transmit the fingerprint data collected by the fingerprint device to the operating system for security verification, when the second detecting unit detects that the fingerprint input operation triggers the power button (in Gagneraud, the operating system includes user accounts that a user accesses once the machine 100 authenticates the user. A user is authenticated when the user has verified an identity with the operating system. In one embodiment, the user verifies an identity through the fingerprint scanner 120. As noted above, the fingerprint scanner 120 scans a user fingerprint of the user and creates a user fingerprint image 180. The user fingerprint image 180 is a digital image of the user's fingerprint that the fingerprint scanner 120 scans. Additionally, an authentication application 170 on the machine 100 compares the user fingerprint image 180 to stored fingerprint data 190 on the machine 100 in order to authenticate the user.  See para 19, 25).
In regard to claim 18, Gagneraud et al. disclose wherein the non-working state comprises a sleep state, a hibernation state or a shutdown state (in Gagneraud, the machine 100 is powered on when a BIOS and an operating system of the machine 100 have been loaded. Additionally, powering on the machine 100 is a process that includes, but is not limited to, loading the BIOS and the operating system on the machine 100. Once the operating system has finished loading, the process of powering on the machine 100 is complete and the machine 100 is powered on. Additionally, the machine 100 is powered off when the machine 100 is not powered on and is not in the process of powering on. While the machine 100 is powered off, the fingerprint scanner 120 receives power while other components of the machine 100 do not receive power.  See para 13).
In regard to claim 19, Gagneraud et al. disclose wherein the terminal device comprises an apparatus, a fingerprint device (item 120 of figure 1), and a power button (item 130 of figure 1) (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Gagneraud discloses the machine 100 includes a processor 110, a fingerprint scanner 120 coupled to a power button 130.  When the power button 130 receives the signal from the fingerprint scanner 120, the machine 100 will also begin powering on. As a result, the machine 100 is powered on in response to the fingerprint scanner 120 detecting a user. Additionally, the machine 100 will concurrently be powering on while the fingerprint scanner 120 is scanning the user's fingerprint.   See para 11, 17-19);

    PNG
    media_image1.png
    896
    676
    media_image1.png
    Greyscale

wherein the apparatus comprising: a first detecting unit, configured to detect whether a fingerprint input operation is performed on the fingerprint device, when (in Gagneraud, when the fingerprint scanner 120 detects a user, the fingerprint scanner 120 sends a signal to the power button 130 on the machine 100. The fingerprint scanner 120 will begin to scan the user's fingerprint and store it as a user fingerprint image 180. Additionally, when the power button 130 receives the signal from the fingerprint scanner 120, the machine 100 will also begin powering on. As a result, the machine 100 is powered on in response to the fingerprint scanner 120 detecting a user. Additionally, the machine 100 will concurrently be powering on while the fingerprint scanner 120 is scanning the user's fingerprint.  See para 17); a first control unit, configured to control the fingerprint device to collect fingerprint data corresponding to the fingerprint input operation when the first detecting unit detects that the fingerprint input operation is performed on the fingerprint device (in Gagneraud, when the fingerprint scanner 120 detects a user, the fingerprint scanner 120 sends a signal to the power button 130 on the machine 100. The fingerprint scanner 120 will begin to scan the user's fingerprint and store it as a user fingerprint image 180. Additionally, when the power button 130 receives the signal from the fingerprint scanner 120, the machine 100 will also begin powering on. As a result, the machine 100 is powered on in response to the fingerprint scanner 120 detecting a user. Additionally, the machine 100 will concurrently be powering on while the fingerprint scanner 120 is scanning the user's fingerprint.  See para 17); a second detecting unit, configured to detect whether the fingerprint input operation triggers the power button, when the first detecting unit detects that the fingerprint input operation is performed on the fingerprint device (in Gagneraud, the fingerprint scanner 120 includes a sensor. The sensor is included in the fingerprint scanner 120 and used by the fingerprint scanner 120 when detecting a user. In one embodiment, the sensor is a touch sensitive device that will detect a user for the fingerprint scanner 120 when the user touches or presses the fingerprint scanner 120 with a finger. In other embodiments, the sensor is a proximity device that detects a user for the fingerprint scanner 120 when the user's finger is within proximity of the fingerprint scanner 120. Additionally, as shown in FIG. 1, the power button 130 is coupled on the fingerprint scanner 120. The power button 130 is operationally coupled to a switch on the machine 100 that sends an instruction for the machine 100 to begin powering on when it receives a signal from the fingerprint scanner 120.  See para 16); and a transmitting unit, configured to transmit the fingerprint data collected by the fingerprint device to the operating system for security verification, when the second detecting unit detects that the fingerprint input operation triggers the power button (in Gagneraud, the operating system includes user accounts that a user accesses once the machine 100 authenticates the user. A user is authenticated when the user has verified an identity with the operating system. In one embodiment, the user verifies an identity through the fingerprint scanner 120. As noted above, the fingerprint scanner 120 scans a user fingerprint of the user and creates a user fingerprint image 180. The user fingerprint image 180 is a digital image of the user's fingerprint that the fingerprint scanner 120 scans. Additionally, an authentication application 170 on the machine 100 compares the user fingerprint image 180 to stored fingerprint data 190 on the machine 100 in order to authenticate the user.  See para 19, 25).
In regard to claim 20, Gagneraud et al. disclose wherein the fingerprint device (item .
Allowable Subject Matter
	Claims 2-3, 5-7, 10-11, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 2-3, 5-6, 10-11, 13-16 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	further comprising: starting a first timer when the fingerprint device has collected the fingerprint data corresponding to the fingerprint input operation; detecting that a new fingerprint input operation is performed before the first timer expires; and controlling the fingerprint device to collect fingerprint data corresponding to the new fingerprint input operation; wherein the transmitting the fingerprint data collected by the fingerprint device to the operating system, when it is detected that the fingerprint input operation triggers the power button comprises: transmitting a latest fingerprint data collected by the fingerprint device to the 
wherein the detecting whether the fingerprint input operation triggers the power button, when it is detected that the fingerprint input operation is performed on the fingerprint device comprises: starting a second timer when the fingerprint device has collected the fingerprint data corresponding to the fingerprint input operation; and detecting an embedded controller (EC) power state of the terminal device, when the second timer expires; and wherein if the EC power state is a power-on state, the operating system has been started under the trigger of the fingerprint input operation; or if the EC power state is a power-down state, the operating system has not been started under the trigger of the fingerprint input operation (claims 3, 11);
further comprising: starting a third timer when it is detected that the operating system has been started under the trigger of the fingerprint input operation; and deleting the fingerprint data corresponding to the fingerprint input operation collected by the fingerprint device, when the fingerprint data verification request is not received before the third timer expires (claims 5, 13);
wherein an operating mode of the fingerprint device is a low power consumption detection mode, when the operating system is in the non-working state and it is not detected that the fingerprint input operation is performed on the fingerprint device; and/or a microcontroller unit (MCU) of the terminal device is in a sleep state, when the operating system is in the non-working state and it is not detected that the fingerprint input operation is performed on the fingerprint device (claim 6, 14);	wherein a microcontroller unit (MCU) of the terminal device is in a sleep state, when the operating system is in the non-working state and it is not detected that the fingerprint input operation is performed on the fingerprint device (claim 16).
Conclusion
	Claims 1, 4, 8-9, 12, 17-20 are rejected.  Claims 2-3, 5-7, 10-11, 13-16 are objected
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Huang et al. (US Pub No. 2017/0147800) disclose a a computing device may include a power button and a processor. The power button receives a user input associated with an activation of the power button to turn on the computing device and scans a fingerprint associated with the user input while the computing device is initialized in response to the activation. The processor determines whether the fingerprint matches an authorized fingerprint from a database of stored fingerprints, identifies an account associated with the fingerprint when the fingerprint matches the authorized fingerprint, and provides a desktop environment associated with the account.
	Hu (US Pub No. 2009/0278807) disclose a sequence of code elements may be correlated to a predetermined code word, and in turn a sequence of code words can establish a password to permit access to the content on the device.
	Lien et al. (US Pub No. 2013/0263252) disclose wake on event logic cooperating with at least one of the biometric image sensor and the host electronic device and configured to at least delay any response by the biometric image sensor or the host electronic device that increases power consumption by either the biometric image sensor or the host electronic device, beyond that needed for the performance, by at least one of the biometric image sensor and the host electronic device.
	Alameh et al. (US Pub No. 2017/0116455) disclose the user interface includes a touch sensor that includes a fingerprint sensor and at least one proximity sensor component. The proximity sensor component can be collocated with a thermally conductive band circumscribing the fingerprint sensor, or can be concentrically located with the fingerprint sensor. The proximity sensor component can actuate the fingerprint sensor upon receiving an infrared emission from an object external to the housing. The fingerprint sensor or proximity sensor component can then be optionally used to control the electronic device.
	Sudhir (US Pub No. 2015/0319294) disclose Fingerprint actuation is described for unlocking a mobile device and activating customized mobile device functions by using a fingerprint authentication technique. The mobile device uses a fingerprint sensor to authenticate a user for allowing secure access to certain mobile device functions or contents, and provides a utility in addition to unlocking the mobile device. This allows the user to control access to one or more mobile device functions concurrently with invoking fingerprint authentication in order to unlock the mobile device when the user presses a finger to the fingerprint sensor
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186